Citation Nr: 0741014	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  07-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for additional disability as a 
result of VA hospitalization and surgery for inguinal hernia 
in May and August 2005.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for dizziness, claimed as due to VA medical 
treatment with Omeprazole.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision, which denied the 
benefits sought on appeal.

The veteran presented testimony at a Board hearing chaired by 
the undersigned Veterans Law Judge (VLJ) at the RO in 
September 2007; a copy of the transcript is associated with 
the record.  At the time of that hearing, the veteran 
submitted additional evidence for consideration in connection 
with the claims on appeal and waived RO review of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2007).

In December 2007, the undersigned VLJ granted the veteran's 
motion to advance this appeal on the Board's docket, pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

For the reasons expressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

As final preliminary matters, the Board notes that, in a 
December 2006 statement and during his testimony, it appears 
that the veteran has asked VA to reimburse him for the 
private medical expenses incurred for treatment at the Deer 
River Healthcare Center in December 2005 and in January 2006 
and to award him nonservice-connected pension benefits.  
Since neither claim has been adjudicated, they are referred 
to the VA Medical Center (VAMC) in Minneapolis, Minnesota and 
the RO, respectively, for appropriate action.  Also, in an 
April 2007 statement, the veteran revoked his designation of 
The American Legion as his representative and chose to 
represent himself.  The Board accepts this change.  See 
38 C.F.R. § 20.607 (2007).


REMAND

Both in written statements and oral testimony, the veteran 
contends that VA surgical and hospital treatment for hernia 
repair performed at the Minneapolis VAMC was unsuccessful and 
caused additional disability, leading to a private hospital 
admission in December 2005 and further surgery at a private 
hospital in January 2006.  He also contends that a VA doctor 
inappropriately prescribed Omeprazole without regard to 
considering possible drug interactions with his other 
medications.

Under the provisions of 38 U.S.C.A. § 1151, the VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected under 
the following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).  

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B); 63 Fed. Reg. 31,263 
(1998); VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).  

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional medical records, and an advisory 
opinion or ordering a medical examination to support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); see also Duenas v. Principi, 18 Vet. App. 512 
(2004). 

The Board notes that, in a December 2006 opinion regarding 
the veteran's hernia repairs, a VA examiner indicated that 
there were signed consents for both surgeries, which state 
that recurrent hernia is a possible complication and thus 
conclude that there was no evidence of fault or carelessness 
on VA's part in the care of the veteran in regards to the May 
and August 2005 hernia repairs and subsequent treatment.  The 
examiner's opinion was based on a review of the veteran's VA 
hospital records and claims file.  However, the examiner did 
not describe the veteran's physical condition immediately 
prior to the May and August 2005 surgeries upon which the 
veteran's claim for compensation is based nor compare it with 
the subsequent physical condition resulting from the claimed 
VA treatment.  Even though the claims file contains operation 
reports from the Minneapolis VAMC for the May 9, 2005 and 
August 22, 2005 surgeries and the January 10, 2006 private 
surgery, it does not include copies of the Standard Form 22, 
documenting informed consent for the surgical procedures 
performed at the VAMC nor any VA records prior to May 9, 2005 
or after September 27, 2005 or the admission and discharge 
evaluations and summaries for these VA hospitalizations or 
the admission and discharge evaluations and summaries for the 
Deer River Healthcare Center hospitalization for the January 
10, 2006 surgery.  On remand, the RO should attempt to obtain 
copies of such records.  Finally, the Board feels that the 
veteran should be afforded an examination by a physician who 
has not participated in his treatment or offered an opinion 
on this matter to obtain an opinion needed to reach an 
informed decision.

Similarly, in a December 2006 opinion regarding the veteran's 
claim that it was improper to prescribe Omeprazole along with 
his other medications because of possible drug interaction, 
the same VA examiner indicated that a review of MicroMedex 
revealed that dizziness was a possible side effect of 
Ranitidine (Zantac), but not of Omeprazole, and that there 
was no drug-to-drug interaction listed for Omeprazole with 
Zantac or Zantac with Omeprazole.  Thus, the examiner 
concluded that, since dizziness was a side effect of Zantac, 
but not of Omeprazole, the latter drug would not bring on 
dizziness or increase the incidence of dizziness.  Contrary 
to the examiner's statement, the fact sheet provided with the 
veteran's Omeprazole prescription lists dizziness as a side 
effect and specifically indicates that Omeprazole interacts 
with Warfarin, another drug the veteran takes.  The home 
healthcare nurse noted the veteran's complaints about 
dizziness.  Given the veteran's complaints of dizziness and 
the fact that Omeprazole may cause dizziness and interact 
with the Warfarin, the Board finds that a VA examination 
addressing Omeprazole would be helpful in reaching a 
determination on this section 1151 claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
missing VA hospital and outpatient 
records from the Minneapolis VAMC and the 
Hibbing VA outpatient clinic, not already 
associated with the claims file, from 
January 2005 to December 19, 2005, in 
particular any consent forms relating to, 
or signed by the veteran in conjunction 
with, his May 9, 2005 and August 22, 2005 
surgeries and hospitalizations, to 
include admission and discharge 
evaluations and summaries and treatment 
records after September 27, 2005.  If 
such records are unavailable, the 
provider should so state.

2.  The RO should attempt to obtain any 
missing hospital records, not already 
associated with the claims file, to 
include the admission and discharge 
evaluations and summaries from the Deer 
River Healthcare Center for the January 
10, 2006 surgery and hospitalization.  If 
such records are unavailable, the 
provider should so state.

3.  After completion of 1 and 2 above, 
the RO should schedule the veteran for a 
gastrointestinal examination by an 
appropriate physician, who has not 
previously been involved in the veteran's 
care or in giving an opinion on his 
claim.  The claims file with associated 
treatment records and this remand must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and he/she should so 
indicate in the report.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.  

After a thorough review of the claims 
file and the clinical findings of the 
examination, the examiner should: (1) 
describe the veteran's physical condition 
immediately prior to the May 9, 2005 and 
August 22, 2005 surgeries upon which the 
1151 claim is based and compare it with 
the subsequent physical condition 
resulting from the claimed VA treatment 
prior to the January 10, 2006 surgery, 
(2) discuss the nature and extent of any 
"additional disability" attributable to 
VA treatment, and (3) opine whether any 
"additional disability" was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the hospital care, medical or 
surgical treatment.  The examiner must 
also express an opinion as to (1) whether 
it is as likely as not (50 percent or 
more probability) that any current 
disorder, or aggravation of any 
preexisting disorder, is the result of VA 
medical treatment/hospitalization in May 
and/or August 2005, (2) whether any such 
current disorder was a "necessary 
consequence" of VA medical 
treatment/hospitalization properly 
administered with the express or implied 
consent of the veteran, and (3) whether 
any such current disorder is due to the 
natural progression of a disease or 
injury that occurred prior to or after VA 
hospitalization in May and August 2005.  
If the examiner determines that VA's 
actions caused additional disability to 
the veteran, then the examiner should 
offer an opinion on whether the evidence 
shows an event not reasonably foreseeable 
possibly caused the additional disability 
to the veteran.  The examiner should 
discuss any other medical opinions on 
this issue in the record and clearly 
outline the rationale for any opinion 
expressed in a typewritten report.

4.  After completion of 1 and 2 above, 
the RO should schedule the veteran for a 
neurological examination by an 
appropriate physician, who has not 
previously been involved in the veteran's 
care or in giving an opinion on his 
claim.  The claims file with associated 
treatment records and this remand must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and he/she should so 
indicate in the report.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.  

After a thorough review of the claims 
file and the clinical findings of the 
examination, the examiner should offer an 
opinion as to whether it is as likely as 
not (50 percent or more probability) that 
any current disorder characterized by 
dizziness is the result of VA medical 
treatment, in particular the prescription 
of Omeprazole, (2) whether any such 
current disorder was a "necessary 
consequence" of VA medical treatment, and 
(3) whether any such current disorder is 
due to the natural progression of a 
disease or injury that occurred prior to 
the prescription of Omeprazole.  If the 
examiner determines that VA's actions 
caused additional disability to the 
veteran, then the examiner should offer 
an opinion on whether the evidence shows 
an event not reasonably foreseeable 
possibly caused the additional disability 
to the veteran.  The examiner should 
discuss any other medical opinions on 
this issue in the record and clearly 
outline the rationale for any opinion 
expressed in a typewritten report.  

5.  After completion of the above 
development, the veteran's section 1151 
claims should be readjudicated.  If the 
determination of one or more of these 
claims remains less than fully favorable, 
he should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of further appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



